Citation Nr: 1626381	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for coronary artery disease and valvular heart disease with valve replacement prior to May 7, 2010.

2.  Entitlement to a disability rating for coronary artery disease and valvular heart disease with valve replacement in excess of 30 percent from May 7, 2010 to October 6, 2014.


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board remanded the heart disability claim for further development.

During the course of the appeal, in February 2013 and June 2015 rating decisions, the RO granted increased 30 and 100 percent disability evaluations, respectively, for the Veteran's heart disability.  The 30 percent rating was effective from May 7, 2010, and the 100 percent rating was effective from October 6, 2014.  Although the 100 percent disability rating represents a total grant of benefits sought on appeal, the claim for a higher rating prior to October 6, 2014 remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has characterized the issue to reflect the staged ratings assigned.

In a March 2015 rating decision, the Veteran was awarded service connection for a surgical chest scar associated with his heart disability.  However, as he did not appeal the rating assigned for this scar, the matter is not on appeal and will not be addressed below.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  However, as the documents do not contain information sufficient for evaluating the Veteran's heart disability, there is no risk of prejudice to the Veteran from proceeding without the waiver. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Prior to May 7, 2010, the Veteran's heart disability was manifested by cardiac hypertrophy and dilation, shown by echocardiogram.

2.  From May 7, 2010 to October 6, 2014, the Veteran's heart disability was not manifested by congestive heart failure, a workload between 3 and 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction between 30 percent and 50 percent.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2010, the criteria for an initial disability rating of 30 percent for coronary artery disease and valvular heart disease with valve replacement, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.100, 4.104, Diagnostic Code 7005 (2015).

2.  From May 7, 2010 to October 6, 2014, the criteria for a disability rating higher than 30 percent for coronary artery disease and valvular heart disease with valve replacement were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.100, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the July 2009 rating decision on appeal, the RO awarded entitlement to service connection for the Veteran's heart disability and assigned a noncompensable rating, effective from March 10, 2005.  The Veteran disagreed with the rating assigned and the present appeal ensued.  

In a February 2013 rating decision, the RO granted an increased 30 percent disability evaluation, effective from May 7, 2010.  In December 2014, the RO awarded a temporary total rating following heart valve replacement surgery, effective from October 6, 2014, with the previous 30 percent rating resuming on January 1, 2015.  In a March 2015 rating decision, the RO determined that the period of a temporary 100 percent evaluation that had been granted was not long enough.  The temporary total evaluation was resumed from October 6, 2014, and the Veteran was advised that he would be scheduled for a VA examination to assess the disability six months after his surgery.  Following the post-surgical examination, in a June 2015 rating decision, a 100 percent schedular evaluation was assigned for the heart disability.

The Board has reviewed all of the evidence in the Veteran's electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
The Veteran's heart disability has been rated under various diagnostic codes, including DC 7000, DC 7005, and DC 7016 however, the rating criteria under these codes is the same.  Under these codes, evaluations depend, at least in part, on the workload that results in certain symptoms.  This workload is expressed in METs.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A 10 percent rating is assigned where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, continuous medication is required.  

A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or, there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  

A 100 percent rating is assigned with evidence of chronic congestive heart failure, or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Diagnostic Code 7000 also allows a 100 percent rating during active infection with valvular heart damage and for 3 months following cessation of therapy for the active infection.  Diagnostic Code 7016 also allows a 100 percent rating for an indefinite period following the date of hospital admission for valve replacement, with ratings thereafter based on the above criteria.

On echocardiogram in September 2003, mild concentric left ventricular hypertrophy was found.

On VA examination in June 2009, the Veteran reported having no chest pain or shortness of breath.  He had no complaints regarding his heart.  He was on no cardiac medication.  The examiner noted he exercised "aggressively," which included walking 4 miles 3 times per week, and playing golf regularly.  On examination, the heart was not enlarged.  Heart rate was 84 and had a regular rhythm.  There was a grade 3/6 aortic systolic murmur.  The Veteran was diagnosed with coronary artery disease, Class I, with MET assessment estimated at 10.  The examiner opined that the condition did not affect his occupation or daily activities.  The heart size was normal and there was no heart failure.  An echocardiogram showed a bicuspid aortic valve with calcification and immobilization of the anterior leaflet.  There was moderate stenosis and mild insufficiency.  There was normal left ventricular systolic function with mild LV dysfunction.  The echocardiogram also showed mild dilatation of the right ventricle.

On VA examination in January 2013, the Veteran reported intermittent symptoms of dyspnea on exertion, dizziness, and chest pain with moderate exertion.  He denied syncope.  On examination, the examiner found there was no history of congestive heart failure.  There was cardiac hypertrophy and dilation as shown by echocardiogram in May 2010.  The May 2010 echocardiogram also showed a left ventricular ejection fraction greater than 50 percent.  Interview-based METs testing was conducted and showed a workload greater than 5-7 METs, a level consistent with  activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).

On VA examination in June 2014, the Veteran reported frequent exertional chest pain and shortness of breath/fatigue.  He worked for a local college as an assistant football coach.  He had been advised that he would require aortic valve surgery soon.  He reported intermittent palpitations, and past ECGs had revealed supraventricular premature beats.  On examination, there was no history of congestive heart failure.  Cardiac hypertrophy and dilation were shown on echocardiogram in 2013 and 2014.  The examiner noted that an echocardiogram in April 2013 showed normal left ventricular function, with an ejection fraction of 60-65 percent.  An echocardiogram in February 2014 showed normal left ventricular function, with an ejection fraction of 60 percent.  An exercise-based METs test in 2009 was normal.  On examination, an interview-based METs test showed that the Veteran's workload was greater than 3-5 METs.  This level was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).

In a September 2014 private medical report, the examiner noted there was no history of congestive heart failure.  An echocardiogram of July 2014 showed an ejection fraction of 60-65 percent, and cardiac hypertrophy.  METs testing was not conducted.

On October 6, 2014, the Veteran underwent heart valve replacement surgery.  As described above, he was awarded a 100 percent disability rating thereafter.

The Board finds that prior to May 7, 2010, a 30 percent rating was warranted for the Veteran's heart disability.  The September 2003 echocardiogram showed cardiac hypertrophy.  The June 2009 VA examination report documented cardiac dilation shown by echocardiogram.
At no point prior to October 6, 2014, however, did the Veteran's disability meet the criteria for a rating in excess of 30 percent.  As required by the 60 percent rating, there was no evidence of episodes of acute congestive heart failure, that a workload between 3 and 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope, or of left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  As required by the 100 percent rating, there was no evidence of chronic congestive heart failure, that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope, or of left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, the Board can find no other diagnostic code applicable to the Veteran's claim that would afford him a higher rating during any portion of the appeal period.  

In assessing the severity of the Veteran's heart disability, the Board considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected heart disability prior to October 6, 2014 that would render the schedular criteria inadequate.  As discussed above, symptoms (chest pain, dizziness, shortness of breath, and palpitations) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board additionally considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

As for the period of the appeal since October 6, 2014, the award of a 100 percent schedular rating renders moot the issue of entitlement to a TDIU from this date.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).   In this regard, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect. 

Here however, as to the period from October 6, 2014, the Veteran has only one other service-connected disability, a surgical scar, which is not rated at 60 percent.  The scar is rated as 0 percent disabling.  As such, the concerns addressed in Bradley are not present in the current case, and the Board need not further address whether a TDIU is warranted from October 6, 2014.

As for the period of the appeal prior to October 6, 2014, the Veteran has not alleged, and the evidence does not show, that he was precluded from securing or following substantially gainful employment due to his heart disability.  The June 2009 VA examiner opined that the Veteran's heart disability had no effect on his occupation as a teacher.  The January 2013 VA examiner opined that the heart condition did not impact the Veteran's ability to work.  The June 2014 VA examiner opined that the disability impacted work in that it limited his ability to perform any moderate to heavy physical exertion.  While the June 2014 examiner documented some functional impact upon his ability to work due to heart disability prior to October 6, 2014, there is no probative evidence that such disability completely precluded his ability to secure and follow a substantially gainful occupation at that time.  As such, the Board finds that the issue of entitlement to a TDIU is not raised prior to October 6, 2014.  Id.   

For all the foregoing reasons, the Board finds that a 30 percent rating is warranted for the Veteran's heart disability prior to May7, 2010, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for coronary artery disease and valvular heart disease with valve replacement has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issue under consideration.  

The Board is further satisfied that the RO substantially complied with its November 2013 remand directives.  As directed by the Board, the AOJ obtained additional medical records and afforded the Veteran a VA examination in June 2015.  While the examiner did not exercise testing in obtaining METs as directed by the Board, as a maximum rating of 100 percent was awarded from October 6, 2014, further remand is not necessary.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

An initial disability rating of 30 percent, but no higher, for coronary artery disease and valvular heart disease with valve replacement prior to May 7, 2010 is granted.

A disability rating for coronary artery disease and valvular heart disease with valve replacement in excess of 30 percent from May 7, 2010 to October 6, 2014, is denied.






______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


